                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 LISA GAYLE BUTLER and DAVID A.                   §
 HOLLAND, Individually and as Personal            §
 Representatives of the ESTATE OF MATY            §
 GAYLE HOLLAND, Deceased,                         §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §    Case No. 4:18-cv-00898
                                                  §
 JUNO THERAPEUTICS, INC.,                         §
                                                  §
         Defendant.                               §
                                                  §

        DEFENDANT JUNO THERAPEUTICS, INC.’S AMENDED CORPORATE
      DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PARTIES

        Pursuant to Federal Rule of Civil Procedure 7.1 and the Court’s Order for Conference

and Disclosure of Interested Parties [Dkt. 3], Defendant Juno Therapeutics, Inc. submits this

amended corporate disclosure statement and certifies the following:

        1.      For a nongovernmental corporate party, the name(s) of its parent corporation and

any publicly held corporation that owns 10% or more of its stock:

        Juno Therapeutics, Inc. is a wholly owned subsidiary of Celgene Corporation. Celgene

Corporation is publicly held.

        Celgene Corporation is a wholly owned subsidiary of Bristol-Myers Squibb Company.

Bristol-Myers Squibb Company has no parent corporation, and there is no publicly-held

corporation that owns 10% or more of its stock.

        2.      Below is a complete list of all persons, associations of persons, firms,

partnerships, corporations, affiliates, parent corporations, or other entities that are financially

interested in the outcome of this litigation:
     Plaintiff Lisa Gayle Butler, Individually and as Personal Representative of the Estate of
     Maty Gayle Holland

     Plaintiff David A. Holland, Individually and as Personal Representative of the Estate of
     Maty Gayle Holland

     The Estate of Maty Gayle Holland

     Counsel for Plaintiffs: W. Mark Lanier and Christopher L. Gadoury, THE LANIER
     LAW FIRM, P.C.; Randall B. Richards, THE LAW OFFICE OF RANDY RICHARDS
     Defendant Juno Therapeutics, Inc., a wholly-owned subsidiary of Celgene Corporation, a
     wholly owned subsidiary of Bristol-Myers Squibb Company.

     Counsel for Defendant Juno Therapeutics, Inc., a wholly-owned subsidiary of Celgene
     Corporation, a wholly-owned subsidiary of Bristol-Myers Squibb Company: José A.
     Isasi II, Kristina K. Cercone, J. Laurens Wilkes, Christopher H. Domingo, and Steven N.
     Geise, JONES DAY


Dated: December 12, 2019                        Respectfully submitted,


                                                /s/ J. Laurens Wilkes
                                                J. Laurens Wilkes
                                                Texas State Bar No. 24053548
                                                S.D. Texas No. 737955
                                                jlwilkes@jonesday.com
                                                JONES DAY
                                                717 Texas Street, Suite 3300
                                                Houston, Texas 77002-2712
                                                Telephone: (832) 239-3939
                                                Facsimile: (832) 239-3600


                                                ATTORNEY FOR DEFENDANT
                                                JUNO THERAPEUTICS, INC.




                                             ‐2‐
                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of December 2019, pursuant to the Federal Rules, the

foregoing was served through the Court’s CM/ECF System, which will send a notice of

electronic filing to all counsel of record.




                                                     /s/ J. Laurens Wilkes
                                                     J. Laurens Wilkes




                                               ‐3‐
